Citation Nr: 0739332	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  01-07 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of excision of Morton's neuroma of the left 
foot.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
November 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In March 2006, the Board remanded the claims as listed on the 
title page of this decision for additional evidentiary 
development.  Subsequently, ratings in excess of 10 percent 
were denied.  However, service connection was established, 
separately, for traumatic arthritis of the left knee, and a 
10 percent rating was assigned.  The veteran has not 
expressed disagreement with that decision, and that issue is 
not a part of the current claim.  


FINDINGS OF FACT

1.  Since service connection was established, the service-
connected left foot disability has been shown to either be 
productive of tenderness to palpation or diminished sensation 
in the toes; currently, there is tenderness to palpation 
between the third and fourth web space and positive lateral 
squeeze test which reproduces his Morton's neuroma symptoms, 
but he has full range of motion of his toes without pain.  X-
rays of the left foot from 2001, 2003, and 2007 were 
negative.  

2.  From November 15, 2000, through April 8, 2007, residuals 
of left knee injury were manifested by subjective complaints 
of pain, but not ankylosis, recurrent subluxation, lateral 
instability or semilunar cartilage dislocation with frequent 
episodes of locking, pain, or effusion into the joint.  

3.  From April 9, 2007, residuals of left knee injury are 
manifested by subjective complaints of pain and swelling, but 
not ankylosis, recurrent subluxation, or lateral instability; 
however, magnetic resonance imaging (MRI) now shows a 
horizontal tear (posterior) of the lateral meniscus and a 
complex tear (anterior) of the lateral meniscus.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of excision of Morton's neuroma of the 
left foot are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, including Diagnostic Code (DC) 5279 (2007).  

2.  From November 15, 2000, through April 8, 2007, the 
criteria for a rating in excess of 10 percent for residuals 
of a left knee injury are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, including DCs 5257, 5258 (2007).  

3. With resolution of reasonable doubt in the appellant's 
favor, from April 9, 2007, the criteria for a rating of 20 
percent, but not higher, are met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, including DCs 5257, 5258 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO in March 2004, November 2005, and 
February 2006 specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA orthopedic examinations, and statements and 
testimony from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a supplemental 
statement of the case (SSOC) letter dated in June 2007.  He 
has been informed of the criteria needed for a higher rating, 
and there has been some discussion of effective dates in the 
assignment of the rating for arthritis.  The Board concludes 
that as the action taken below relative to the increased 
rating is favorable, there is no prejudice in proceeding to a 
decision in this case.

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The veteran has appealed the disability ratings initially 
signed for the left foot and left knee with the grant of 
service connection in April 2001.  Because he appealed the 
initial ratings as to these disorders, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 12-27 (1999).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

Law and Analysis

Residuals of Excision of Morton's Neuroma, Left Foot

The record shows that a 10 percent rating, pursuant to DC 
5279, has been effective for residuals of excision of a left 
foot Morton's neuroma since November 15, 2000.  This is the 
date that the veteran was discharged from military service.  
It is his contention that a rating in excess of 10 percent is 
warranted for his service-connected left foot disorder.  

DC 5279 assigns a maximum 10 percent evaluation for 
unilateral or bilateral metatarsalgia (Morton's disease).  38 
C.F.R. § 4.71a, DC 5279 (2007).

DC 5284 applies to foot injuries, other.  38 C.F.R. § 4.71a, 
DC 5284 (2007). DC 5284 assigns a 10 percent evaluation for a 
moderate foot injury; a 20 percent evaluation for a 
moderately severe foot injury; and a 30 percent evaluation 
for a severe foot injury.  Id.  The Board notes that words 
such as "severe" and "moderate" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, VA must 
evaluate all evidence, to the end that decisions will be 
equitable and just.  38 C.F.R. § 4.6 (2007).  Although the 
use of similar terminology by medical professionals should be 
considered, is not dispositive of an issue. Instead, all 
evidence must be evaluated in arriving at a decision 
regarding a request for an increased disability rating.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 
4.6 (2007).

Review of the record reflects that upon VA examination in 
January 2001, the veteran was status post excision of the 
dorsum of the third and fourth metatarsal head areas while on 
active duty.  The incision was well-healed, and there was no 
tenderness to palpation.  He had positive squeeze test and 
some diminished sensation to the third and fourth toes.  X-
ray was negative.  

At a personal hearing in January 2002, the veteran reported 
numbness associated with the removal of the neuroma.  

When orthopedically examined by VA in March 2003, the veteran 
reported that the "catching" sensation in this toes had 
resurfaced.  He experienced pain on the lateral border of the 
foot after running or any kind of weight bearing.  Exam 
showed that the excision scar was well-healed.  There was no 
tenderness over the area, and he had a negative metatarsal 
squeeze.  There were some mild hard callosities across the 
metatarsal pad.  X-ray was essentially negative.  VA 
neurological examination in March 2003 showed numbness of the 
third and fourth toes of the left foot in both their dorsal 
and plantar surfaces.  Motor system examination demonstrated 
no abnormality, and tendon reflexes were symmetrical.  
Recurrent Morton's neuroma was the examiner's impression.  

Additional VA examination was conducted in April 2007.  The 
veteran reported a recurrence of pain associated with his 
foot condition in recent years.  The pain was sharp and 
between the third and fourth metatarsal heads and described 
as a snapping sensation in which he felt that the bones were 
snapping on one another.  He denied any real flare-ups and 
had not had to miss work or cancel any activities because of 
his foot pain.  While he experienced pain with extended 
standing or walking, he was able to perform all of his usual 
occupational and home activities without limitation.  He had 
not found assistive ambulatory devices helpful. 

Upon exam, there was some tenderness to palpation in the 
third web space between the third and fourth metatarsals.  He 
had a positive shuck test with the third and fourth 
metatarsal heads, negative between all other metatarsals.  He 
had a positive lateral squeeze test which reproduced his 
Morton's neuroma symptoms.  He had full range of motion of 
the toes and full active volitional control of his toes 
without pain.  He did have expected numbness along the 
lateral aspect of his third toes and the medial aspect of his 
fourth toes in the interspace innervated by the excised 
neuroma.  There were no functional limitations on standing or 
walking, and there was no evidence of abnormal weight-
bearing.  X-rays were negative.  The final diagnoses included 
Morton's neuroma of the left foot, with recurrent symptoms.  

The veteran has been assigned a 10 percent evaluation under 
DC 5279 for his left foot condition from the date of his 
discharge from service - November 15, 2000.  This is the 
maximum rating pursuant to this code.  Therefore, a higher 
evaluation cannot be granted under this DC.  

The Board has considered whether the veteran's disability 
warrants a higher evaluation under DC 5284 for other injuries 
of the foot.  As summarized above, the VA examinations of 
record throughout the period in question do not reflect more 
than mild to moderate symptoms associated with the left foot 
condition.  There are no functional limitations resulting 
from the disability, and he has full range of motion of the 
toes.  As noted on the VA examinations of record, there is a 
degree of numbness, but as noted by the examiner in 2007, 
this is to be expected.  There is no evidence of abnormal 
weight bearing and limitation of standing, and walking.  The 
Board finds that the medical evidence does not reflect a 
moderately severe foot injury to warrant a higher evaluation 
under DC 5284.  See 38 C.F.R. § 4.71a, DC 5284 (2007).

The Board has considered whether the veteran's disability 
would warrant a higher evaluation under other DCs pertaining 
to the foot.  However, the veteran does not have acquired 
flat foot, bilateral weak foot, hallus valgus, hallux 
rigidus, hammer toe, or malunion or nonunion of the tarsal or 
metatarsal bones to warrant an evaluation under DCs 5276, 
5277, 5280-5283.  See 38 C.F.R. § 4.71a, DCs 5276, 5277, 
5280-5283 (2007).

In making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Residuals of Left Knee Injury

The record shows that a 10 percent rating, pursuant to DC 
5257, has been effective for residuals of left knee injury 
since November 15, 2000.  This is the date that the veteran 
was discharged from military service.  It is the veteran's 
contention that a rating in excess of 10 percent is warranted 
for residuals of his left knee injury.  As already noted, a 
separate 10 percent rating was recently established for 
traumatic arthritis of the left knee.  This rating would 
contemplate any limitation of motion found.

When there is severe recurrent subluxation or severe lateral 
instability, then a 30 percent rating is assigned.  When 
there is moderate recurrent subluxation or moderate lateral 
instability, then a 20 percent rating is assigned.  When 
there is slight recurrent subluxation or slight lateral 
instability, then a 10 percent rating is assigned.  DC 5257.

In cases where cartilage from the knee has been removed, but 
the knee is still symptomatic, then a 10 percent rating is 
assigned.  DC 5259.  When cartilage from the knee is 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint, then a 20 percent rating is 
assigned.  DC 5258.

Review of the record reflects that the veteran entered 
service with a left knee injury.  He had undergone surgery, 
but at time of entrance, it was described as normal.  When 
examined by VA in January 2001, the veteran reported that the 
knee was sore and tender.  Range of motion was from 0 to 135 
degrees, and there was no medial or lateral joint line 
tenderness.  He had a negative McMurray's, and his anterior 
drawer was slightly increased when compared to the right 
side.  Lachman's test and a pivot shift could not be elicited 
secondary to guarding.  Varus and valgus instability was not 
noted.  X-rays showed no significant joint space narrowing, 
arthritic change, malalignment or fracture injury.  

At the January 2002 personal hearing, the veteran testified 
that the left knee was unstable and there was some catching 
in the joint.  There were popping and cracking sounds with 
motion.  

Upon VA examination in March 2003, the veteran reported 
occasional left knee soreness, pain, and giving way.  
Climbing stairs was problematic as was getting up and 
ambulating after sitting for a prolonged period of time.  
Evaluation of the left knee showed that there were some very 
faint arthroscopic incisions on each side of the patellar 
tendon which was standard.  There was no tenderness over 
these areas, but there was minimal joint line tenderness in 
the lateral and medial side but otherwise no tenderness and 
no pain with patellofemoral manipulation.  There was some 
mild crepitus with range of motion which was from 0 to 130 
degrees.  He did have valgus attitude to his knee with valgus 
thrust to valgus stress.  He was stable to medial stress or 
AP stress.  X-rays showed mild degenerative change involving 
the lateral compartment of the femorotibial joint.  Small 
marginal osteophytes were evident.  

At the time of VA examination in April 2007, the veteran 
reported that his knee pain limited his activities.  He said 
that after a long shift where he was on his feet for an 
extended period of time, his knee became swollen and painful.  
He had not had to miss work for this and did not report any 
significant limitation or disability from the knee pain.  He 
did report that when he sat down and rolled his leg out or 
crossed his left leg onto his right knee, he had increased 
pain.  

Upon exam, there was no erythema or swelling, and there was 
normal muscle tone.  Range of motion was from 0 to 140 
degrees without pain.  He had mild focal tenderness to 
palpation on the lateral joint line, but he had no tenderness 
to palpation on the medial joint line.  There was no 
tenderness to palpation or direct pressure on the patella.  
There were negative Lachman's and negative anterior and 
posterior drawer signs.  He had no laxity to varus or valgus 
stress.  He had pain with McMurray's.  He walked without 
assistive device and exhibited normal heel toe gait.  

X-rays of the left knee showed mild narrowing of the joint 
space.  There were lateral osteophytes on the tibial plateau 
and medially on the femoral condyle.  Otherwise, there were 
no fractures or dislocations.  The narrowing of the joint on 
the AP view appeared to be symmetric.  The patellofemoral 
joint was well maintained and appeared symmetric.  

The final diagnoses included early degenerative 
osteoarthritis of the left knee and possible left lateral 
meniscal tear with pain.  The examiner ordered an MRI to rule 
out the tear, but in an addendum, it was noted that the 
veteran had a horizontal (posterior) and a complex tear 
(anterior) of the lateral meniscus.  

As indicated in the clinical evidence summarized above, the 
veteran has consistently complained of some pain and swelling 
associated with the knees over the years.  No significant 
medical findings were indicated when orthopedically examined 
in 2001.  However, by examination in 2003, osteoarthritis 
changes were seen upon X-ray and a separate 10 percent rating 
for arthritis of the left knee was established.  On 
examinations in 2001 and 2003, however, he exhibited no 
significant effusion and no subluxation or lateral 
instability was indicated.  

Upon VA examination on April 9, 2007, the veteran reported 
increased symptoms.  After being on his feet for a long 
shift, he had increased pain and aggravation as a result of 
the left knee.  There was swelling and limitation of 
activities due to his knee symptoms.  While clinical findings 
continued to be minimal upon evaluation of the knee, (e.g., 
negative Lachman's and drawer signs and no instability or 
laxity), the Board notes that as of MRI conducted at this 
time, a horizontal tear and a complex tear of the meniscus 
were noted.  These aspects of the service-connected left knee 
disorder had not been seen previously.  

Thus, it is the determination of the Board that these tears 
of the left meniscus more closely approximate a 20 percent 
rating for dislocated cartilage with frequent episodes of 
locking, pain, and effusion into the joint pursuant to DC 
5258.  This results in a 20 percent rating as of the date 
that the tears in the left knee were shown and that date is 
April 9, 2007.  A rating in excess of 20 percent is not 
warranted, as moderate impairment of the knee is not 
demonstrated.  It is noted that the evidence does not reflect 
recurrent subluxation or lateral instability as required 
pursuant to DC 5257.  

For the period from November 15, 2000, through April 8, 2007, 
a rating in excess of 10 percent is not warranted.  Pursuant 
to the applicable DCs 5257 and 5258, the clinical evidence 
did not show the left knee tears that approximate the 20 
percent rating pursuant to DC 5258.  And, more than slight 
knee impairment under DC 5257 was not shown.  

In conclusion, a rating in excess of 10 percent for residuals 
of left knee injury for the period from November 15, 2000, 
through April 8, 2007, is not warranted.  However, on and 
after April 9, 2007, a 20 percent rating, but no more, is 
warranted.  

In making these determinations, the doctrine of reasonable 
doubt was considered.  38 C.F.R. § 3.102 (2007).  

Lastly, the evidence of record does not show marked 
interference with his employment, or that the left knee 
condition in the past, or now, requires frequent periods of 
hospitalization, rendering impractical the use of the regular 
schedular standards.  Therefore, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.



	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for residuals of 
excision of Morton's neuroma of the left foot is denied.  

An initial rating in excess of 10 percent for residuals of a 
left knee injury, for the period from November 15, 2000, 
through April 8, 2007, is denied.  

From April 9, 2007, and thereafter, a rating of 20 percent, 
but no more, is granted, subject to the law and regulations 
governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


